PieRce, J., dissenting: In my opinion, amounts paid to a widow pursuant to a court order for support when the estate is in administration are eligible for the marital deduction if such payments do not constitute a “terminable interest.” Here, the majority did not find or hold that the lump sum of $10,000 actually paid to the widow here involved, was a “terminable interest.” Section 812 (e) (1) (A) provides, in general, that a marital deduction is allowable for “any interest in property which passes or has passed from the decedent to his surviving spouse” where “such interest is included in determining the value of the gross estate.” The $10,000 paid to the widow in the instant case was an interest includible in the decedent’s gross estate, which she, in the capacity of the widow and hence one of the heirs, was entitled to take out of the estate and have passed to her, even against the will; and accordingly, said interest would appear to qualify under both the letter and intent of the above statute. Certainly this is the construction of section 812 (e) (1) (A) which the Ways and Means Committee believed would be applicable, when it approved the amendment contained in section 502 of the Revenue Act of 1950; for it said in its report (H. Rept. Ho. 2819, 81st Cong., 2d Sess., 1950-2 C. B. 380,478) : However, as a result of tlie amendment made by tbis section, such amounts-heretofore deductible under section 812 (b) will be allowable as a marital deduction subject to the conditions and limitations of section 812 (e). The report of the Senate Finance Committee on the amendment contains the same identical statement. S. Rept. No. 2375, 81st Cong., 2d Sess., 1950-2 C. B. 483, 576. This also reflects the view of the Commissioner of Internal Revenue, as set forth in Revenue Ruling 83, 1953-1 C. B. 395. As regards the provisions of section 812 (e) (3), I think the majority has placed too narrow a construction on the term “inherited,” contained in paragraph (B) thereof. At least, the meaning of “inheritance” is not so free from doubt that resort may not be had to the construction placed upon the section by the appropriate legislative committees. Also, in Lyeth v. Hoey, 305 U. S. 188, the Supreme Court, in dealing with the term “inheritance” as used in section 22 (b) (3),said: the question whether what the heir has thus received has been “acquired by inheritance” within the meaning of' the federal statute necessarily is a federal question. It is not determined by local characterization. ******* In exempting from the income tax the value of property acquired by “bequest, devise, or inheritance”, Congress used comprehensive terms embracing all acquisitions in the devolution of a decedent’s estate. * * * ******* Respondent agrees that the word “inheritance” as used in the federal statute is not solely applicable to cases of complete intestacy. * * * I think the same principles were intended to be applicable in construing section 812 (e). Since the majority decided that “it is unnecessary to consider the question of whether it was a terminable interest,” I likewise express no view as to that question. My dissent is directed solely to the majority holding that the widow’s allowance “was not an interest in property passing from the decedent within the meaning of section 812 (e) (1)” — apparently, irrespective of whether or not it was a “terminable interest.” I would have decided the question, upon which the majority based its opinion, in favor of the taxpayer. OppeR and Muleonet, JJ., agree with this dissent.